Citation Nr: 1741404	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for right cervical sensorimotor radiculopathy associated with post-traumatic cervical spine degenerative joint disease.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to October 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2002 and September 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2003 rating decision, the RO granted a separate 20 percent evaluation for right cervical sensorimotor radiculopathy associated with post-traumatic cervical spine degenerative joint disease, effective September 23, 2002.  In a September 2009 rating decision, the RO granted a 30 percent disability rating for the right cervical sensorimotor radiculopathy effective January 28, 2009.  In a January 2015 rating decision, the RO granted a 40 percent rating for the right cervical sensorimotor radiculopathy effective August 15, 2013.

Thereafter, in a July 2015 decision, the Board, in pertinent part, granted a 40 percent disability rating for right cervical sensorimotor radiculopathy effective for the entire appeal period.  At that time, the Board also denied a higher rating than 20 percent for service-connected cervical spine disability.

The Veteran appealed the Board's July 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (Joint Motion) submitted to the Court in June 2016, the parties requested that the Court vacate the part of the Board's July 2015 decision that denied a rating in excess of 40 percent for right cervical sensorimotor radiculopathy.  The parties also requested that the Court remand the case to the Board for actions consistent with the motion.  The parties agreed that the rating increase to 40 percent effective for the entire period on appeal and denial of a higher rating for a cervical spine disability should not be disturbed.  The Court granted the Joint Motion in June 2016.  

Subsequently, in August 2016, the Board remanded the Veteran's right cervical sensorimotor radiculopathy claim for additional development and remanded a claim for service connection for erectile dysfunction for issuance of a statement of the case (SOC).  The RO issued an SOC for the Veteran's erectile dysfunction claim in November 2016 and he filed a timely appeal as to such claim the following month.  Thus, this issue has been added to the appeal.

The Board also notes that, in June 2017, the RO afforded the Veteran a VA examination in regard to his erectile dysfunction claim, which was subsequent to the SOC issued in November 2016.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right cervical sensorimotor radiculopathy has been manifested by no more than moderate incomplete paralysis of the middle radicular group, to include mild to moderate pain, paresthesias and/or dysesthesias, numbness, loss of strength, and loss of sensation with muscle atrophy, but without more severe symptomatology.

2.  The Veteran's erectile dysfunction is caused by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for right cervical sensorimotor radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code (DC) 8611 (2016).

2.  The criteria for service connection for erectile dysfunction, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Initial Rating Claim

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Veteran's right cervical sensorimotor radiculopathy is rated under DC 8611 for neuritis of the middle radicular group.  As the Veteran is right hand dominant, the major arm disability ratings for this DC are listed as they are applicable to this claim.  A 20 percent rating is warranted for mild incomplete paralysis of the middle radicular group; a 40 percent rating is warranted for moderate incomplete paralysis of the middle radicular group; a 50 percent rating is warranted for severe incomplete paralysis of the middle radicular group; and a 70 percent rating is warranted for complete paralysis manifested by adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  38 C.F.R. § 4.124a, DCs 8511, 8611, 8711 (for paralysis, neuritis and neuralgia).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Facts

The Veteran seeks a higher initial rating for his right cervical sensorimotor radiculopathy.  In this regard, he reported in his June 2010 appeal form that this disability causes him difficulty writing, using tools, cooking, and driving.  In addition, the above referenced June 2016 Joint Motion found that the Board failed to consider that the findings of atrophy noted in the record indicate organic changes which would allow for a rating for neuritis in excess of moderate impairment.  Finally, on appeal to the Court, the Veteran's representative contended that the Board failed to consider the assignment of one or more separate DCs in addition to DC 8611 based on evidence of involvement of other radicular groups.
The Veteran was first examined by VA in regard to his upper extremities in August 2002.  The examiner found that there was severe atrophy of the right first dorsal interosseous and some atrophy of the hypothenar eminence.  He also found that the Veteran's strength was 4 out of 5 for elbow extension, finger abduction, metacarpophalangeal extension, thumb abduction, and thumb adduction.  While normal reflexes were reported for the Veteran's bicep and brachioradialis, a reduced score was reported for his right triceps.  The examiner further noted pinprick sensation slightly decreased in the right upper arm and forearm as well as decrease in sensation at the right fourth finger and hypersensitivity at the right fifth finger.

Subsequently, VA afforded the Veteran another examination in regard to this disability in June 2006.  The examiner reported decreased sensory function in the ulnar aspect of the right hand and right forearm and motor function of 4+ out of 5 in the fourth and fifth fingers of the right hand.  The examiner diagnosed the Veteran with right upper extremity radiculopathy involving the ulnar nerve.

Thereafter, the Veteran's VA treatment records show that an electrodiagnostic study was conducted in regard to this disability in November 2010.  The Veteran reported that his right upper extremity weakness had worsened over time.  The VA physician who performed the study reported the Veteran had 4 out of 5 strength in his right upper extremity.  He further reported the presence of chronic neuropathic changes in the triceps, pronator teres, and extensor digitorum communis muscles similar to the findings of a previous study conducted in 2005.  He did not find evidence of motor or sensory neuropathy in the right median or ulnar nerves.  The VA physician concluded that the Veteran's right ulnar motor neuropathy had resolved, but that chronic neuropathic changes in the right first dorsal interosseous muscle remained present.

The Veteran was again examined by VA in regard to this claim in September 2014.  The examiner reported that the Veteran had decreased sensation in his right inner/outer forearm and in his hands/fingers.  The examiner also reported that the Veteran had moderate radiculopathy and intermittent pain as well as mild constant pain, paresthesias and/or dysesthesias, and numbness in his right upper extremity.  The examiner further reported that the Veteran was not significantly limited in his functional ability during flare-ups of right upper extremity radiculopathy.

Subsequently, VA afforded the Veteran another examination in regard to this claim in June 2017 pursuant to the Board's August 2016 remand.  The examiner reported that the Veteran's right upper extremity exhibited moderate constant pain, paresthesias and/or dysesthesias, and numbness.  He also reported the Veteran had 4 out of 5 strength in his right elbow flexion and extension, right wrist flexion and extension, hand grip, and thumb to index finger pinch.  The examiner further reported decreased sensation for the Veteran's right shoulder, forearm, and hands/fingers.  However, the examiner found that the Veteran's right bicep and triceps deep tendon reflexes to be normal.  The examiner also did not find the Veteran's right upper extremity exhibited muscle atrophy.  The examiner found the Veteran's right upper extremity had moderate incomplete paralysis of the radial, median, ulnar, and musculocutaneous nerves.  The examiner did not find the Veteran exhibit any paralysis with regard to his right circumflex or long thoracic nerves.  Based on these findings, the examiner concluded that the Veteran exhibited moderate incomplete paralysis of the middle and lower radicular groups, but no paralysis of the upper radicular group.

Analysis

The Board notes that, as the Veteran has exhibited organic changes to his right upper extremity in the form of muscle atrophy diagnosed by the August 2002 VA examiner, this disability may be evaluated as severe under DC 8611.  38 C.F.R. § 4.123, 4.124a.  However, the Board finds that the Veteran's right cervical sensorimotor radiculopathy has not exhibited symptoms indicative of severe incomplete paralysis at any time during the appeal period.  In this regard, no examiner or treatment provider has found that the Veteran's right upper extremity exhibited strength or sensory functioning less than 4 out of 5.  In addition, the severity of the pain, paresthesias, and numbness experienced by the Veteran due to this disability was rated as mild or moderate by the September 2014 and June 2017 examiners.  Furthermore, the September 2014 examiner reported that the Veteran's functional impairment due to this disability is not significantly limited during flare-ups.

While the Board is sympathetic to the difficulties experienced by the Veteran due to his right cervical sensorimotor radiculopathy, the evidence of record does not support a rating in excess of 40 percent at any time during the appeal period.  In this regard, the Board finds the evaluations of the September 2014 and June 2017 examiners to be highly probative.  These examiners reviewed the entire claims file, including all prior examinations and other relevant evidence, and their opinions reflect consideration of all relevant facts.  In addition, the examiners, given their years of training and experience, are well equipped to determine the objective level of impairment caused by the Veteran's cervical sensorimotor radiculopathy.

The Board has also considered all potentially applicable DCs under 38 C.F.R. § 4.124a for rating the Veteran's disability.  However, the Veteran would not receive a higher rating for this claim under any of the other potentially applicable codes.  In this regard, no DC for upper peripheral radiculopathy of the dominant side provides a rating in excess of 40 percent for moderate incomplete paralysis.

Furthermore, the Board has considered the Veteran's argument that this disability should be rated under another applicable DC in addition to DC 8611.  However, the note found after the upper peripheral nerve DCs states that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent consider radicular group ratings.  38 C.F.R. § 4.124a.  VA's Adjudication Procedures Manual clarifies that this note indicates "[s]eparate evaluations may not be assigned when evaluating upper extremity peripheral nerve disability."  See VBA Manual M21-1, III.iv.4.G.4.c.  Thus, separate ratings are not warranted.

In sum, the Board finds that an initial rating in excess for 40 percent for right cervical sensorimotor radiculopathy is not warranted.  In denying higher and/or separate ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher initial rating and additional separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
II. Service Connection Claim

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran claims that his erectile dysfunction is caused by his service-connected PTSD.  In this regard, the Veteran reported in his October 2015 notice of disagreement that his erectile dysfunction is caused by medication he takes to treat his PTSD.

VA first afforded the Veteran an examination in regard to this claim in September 2015.  The examiner diagnosed the Veteran with erectile dysfunction.  However, he concluded it was less likely than not due to the Veteran's PTSD because his medical records did not suggest a connection between the disorders.  The examiner instead concluded the Veteran's erectile dysfunction was due to the effects of aging and/or a decrease in hormones.

Thereafter, the Veteran submitted VA treatment records in October 2015 which indicated that the Veteran was taking medication to treat his PTSD.  These records also state that his erectile dysfunction is probably due to medication used to treat his PTSD.

Subsequently, VA afforded the Veteran another examination addressing this claim in June 2017.   The examiner, although seemingly offering a negative nexus opinion, also stated that the etiology of the Veteran's erectile dysfunction was "possible side effects from medication for PTSD."

In consideration of this evidence, the Board finds that the Veteran's erectile dysfunction is caused by his service-connected PTSD via the medication used for that disability.  In this regard, while the September 2015 VA examiner attributed this condition to aging and/or hormonal changes, the Veteran's VA treatment records report that this condition is probably caused by medication taken to treat his PTSD and the June 2017 examiner stated that this condition is a possible side effect of his PTSD medication.  Therefore, the Board finds that, resolving reasonable doubt in the Veteran's favor as to the secondary nexus element of the claim, service connection for erectile dysfunction is warranted on a secondary basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.





	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating in excess of 40 percent for right cervical sensorimotor radiculopathy is denied.

Service connection for erectile dysfunction, as secondary to service-connected PTSD, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


